STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    March 19, 2015
               Plaintiff-Appellee,

v                                                                   No. 319588
                                                                    Van Buren Circuit Court
TRELLAS ALFRED BRADDOCK,                                            LC No. 13-018939-FC

               Defendant-Appellant.


Before: M. J. KELLY, P.J., and MURPHY and HOEKSTRA, JJ.

PER CURIAM.

        Defendant Trellas Alfred Braddock was convicted by a jury of first-degree home
invasion, MCL 750.110a(2), assault by strangulation or suffocation, MCL 750.84(1)(b), and
interference with electronic communications, MCL 750.540(4) and (5)(a). He was sentenced to
20 to 50 years’ imprisonment for the home invasion conviction, 10 to 50 years’ imprisonment for
the assault conviction, and 2 to 15 years’ imprisonment for the conviction on interference with
electronic communications. Defendant appeals as of right. We affirm.

        Defendant first argues on appeal that there was insufficient evidence presented at trial to
support the convictions on the three charged offenses. We review de novo the issue regarding
whether there was sufficient evidence to sustain a conviction. People v Lueth, 253 Mich App
670, 680; 660 NW2d 322 (2002). In reviewing the sufficiency of the evidence, this Court must
view the evidence – whether direct or circumstantial – in a light most favorable to the prosecutor
and determine whether a rational trier of fact could find that the essential elements of the crime
were proved beyond a reasonable doubt. People v Reese, 491 Mich 127, 139; 815 NW2d 85
(2012); People v Hardiman, 466 Mich 417, 428; 646 NW2d 158 (2002). A jury, and not an
appellate court, observes the witnesses and listens to their testimony; therefore, an appellate
court must not interfere with the jury’s role in assessing the weight of the evidence and the
credibility of the witnesses. People v Wolfe, 440 Mich 508, 514-515; 489 NW2d 748 (1992).
Circumstantial evidence and the reasonable inferences that arise from such evidence can
constitute satisfactory proof of the elements of the crime. People v Carines, 460 Mich 750, 757;
597 NW2d 130 (1999). The prosecution need not negate every reasonable theory of innocence,
but need only prove the elements of the crime in the face of whatever contradictory evidence is
provided by the defendant. People v Nowack, 462 Mich 392, 400; 614 NW2d 78 (2000). We
resolve all conflicts in the evidence in favor of the prosecution. People v Kanaan, 278 Mich App
594, 619; 751 NW2d 57 (2008).

                                                -1-
        With respect to first-degree home invasion, it is composed of three elements, each of
which may be established by satisfying one of two alternatives. People v Baker, 288 Mich App
378, 384; 792 NW2d 420 (2010). First, the defendant must either (1) break and enter a dwelling,
or (2) enter a dwelling without permission. People v Wilder, 485 Mich 35, 43; 780 NW2d 265
(2010). Second, the defendant must either (1) intend, upon entry, to commit a felony, larceny, or
assault in the dwelling, or (2) actually commit a felony, larceny, or assault at any time while
entering, present in, or exiting the dwelling. Id. Third, while the defendant is entering, present
in, or exiting the dwelling, either (1) the defendant must be armed with a dangerous weapon, or
(2) there must be another person lawfully present in the dwelling. Id.

         Here, sufficient evidence was presented for a rational juror to convict defendant of first-
degree home invasion. First, the victim testified that after she refused to let defendant inside her
house, defendant broke open the door. A witness testified that he observed defendant’s forward
movement into the victim’s door and that the door then flew open, which was followed by a loud
“bang,” as if the door hit a wall. Evidence showed that the wood of the door frame was split,
that pieces of wood were missing around the deadbolt and strike plate, and that the deadbolt was
still extended. Thus, the evidence supported a conclusion that defendant broke and entered into
the victim’s house and that he also entered absent permission. Second, the victim testified that
she was standing next to the door and became hysterical when defendant forced his way inside.
Defendant then grabbed the victim and tried to take her cellular telephone out of her hand. Thus,
the evidence supported a conclusion that defendant committed an assault while entering and
present in the dwelling. Third, there is no dispute that the victim was lawfully in her own home
at the time of this occurrence. Therefore, because the evidence in this case was sufficient to
support a finding beyond a reasonable doubt that all three elements of first-degree home invasion
were established, we affirm that conviction.

        With respect to the conviction for assault by strangulation or suffocation, there was
testimony that defendant wrapped one of his hands around the victim’s throat and covered her
mouth with his other hand after the victim had refused to give defendant her cellular telephone.
Evidence showed two marks on the victim’s neck and swelling on her right cheek bone. This
evidence is consistent with the statutory definition of “strangulation or suffocation” under MCL
750.84(2), which defines both terms identically as meaning the “intentional[] impeding [of]
normal breathing or circulation of the blood by applying pressure on the throat or neck or by
blocking the nose or mouth of another person.” Accordingly, the evidence presented at trial was
sufficient to support defendant’s conviction for assault by strangulation or suffocation.

       With respect to the interference by electronic communications conviction, MCL
750.540(4) provides:

               A person shall not willfully and maliciously prevent, obstruct, or delay by
       any means the sending, conveyance, or delivery of any authorized
       communication, by or through any telegraph or telephone line, cable, wire, or any
       electronic medium of communication . . . .

        Defendant admitted that he tried to grab the victim’s cellular telephone, preventing her
from talking to her fiancé. Moreover, after defendant broke into the victim’s house, he tried
again to grab her cellular telephone when he knew she was on the telephone with the police. As

                                                -2-
a result of both instances, the screen and speaker on the victim’s cellular telephone were
damaged. Therefore, there was sufficient evidence presented at trial to show that defendant
willfully and maliciously prevented, obstructed, or delayed the conveyance of an authorized
communication by telephone or by an electronic medium of communication. We reject
defendant’s contention that MCL 750.540(4) refers solely to communications with 911. In
reading the plain language of the statute, People v Morey, 461 Mich 325, 330; 603 NW2d 250
(1999), we find that the phrase “any authorized communication” under MCL 750.540(4) is not
limited to communications with 911. Instead, the statute encompasses any communication that a
person has the “legal authority” to make. Black’s Law Dictionary (7th ed) (defining
“authorize”). Furthermore, the second call with which defendant interfered was a 911 call, and
there was evidence that defendant was fully aware of that fact, where the victim testified:

              [W]e struggled for just a moment. [T]he way that my phone displays
       whether it was connected or not, the number 911 was still big across the top of the
       phone. [Defendant] looked down, saw that it still said 911, and ran back out the
       door.

        Again, there was sufficient evidence to support the conviction, and the trial court did not
err in denying a motion for directed verdict on the offense.

         Finally, defendant argues on appeal that the trial court erred in scoring 10 points for
offense variable (OV) 3, MCL 777.33. Defendant concedes that the alleged error does not alter
the minimum sentencing range; therefore, resentencing is not necessary. People v Francisco,
474 Mich 82, 89 n 8; 711 NW2d 44 (2006) (“Where a scoring error does not alter the appropriate
guidelines range, resentencing is not required.”). Moreover, a review of the sentencing transcript
reveals that defendant affirmatively agreed to the score of 10 points for OV 3; therefore, the
issue was waived. People v Carter, 462 Mich 206, 215; 612 NW2d 144 (2000). Additionally,
“[a] party shall not raise on appeal an issue challenging the scoring of the sentencing guidelines
. . . [on] a sentence that is within the appropriate guidelines sentence range unless the party . . .
raised the issue at sentencing, in a proper motion for resentencing, or in a proper motion to
remand filed in the court of appeals,” none of which occurred here. MCL 769.34(10); see also
People v Kimble, 470 Mich 305, 311-312; 684 NW2d 669 (2004). Finally, even on substantive
examination of the issue, the trial court did not clearly err in finding that a preponderance of the
evidence established that, within the factual and transactional scope of the scored offense of first-
degree home invasion, the victim suffered “[b]odily injury requiring medical treatment[,]” MCL
777.33(1)(d). See MCL 777.33(3); People v Hardy, 494 Mich 430, 438; 835 NW2d 340 (2013);
People v McGraw, 484 Mich 120, 133-135; 771 NW2d 655 (2009). Remand for resentencing is
entirely unwarranted.

       Affirmed.



                                                              /s/ Michael J. Kelly
                                                              /s/ William B. Murphy
                                                              /s/ Joel P. Hoekstra


                                                -3-